Title: To Alexander Hamilton from Benjamin Lincoln, 5 February 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Feby 5th. 1790
Sir
Agreeably to your directions I now Inclose the return of the fees of the several officers of the district of Boston and Charlestown together with an account of all the money paid to the weighers, gaugers, which was received by them respectively from the 10th. of August to the end of December last. At one view you will see what ⅌ Cent the collection in this district has cost.
The emoluments of the Collector, Naval officer, and surveyor are very far short of the sum the public suppose they have received. When Congress limited the collectors of the large ports to half ⅌ Cent for receiving and paying out the money and that only on part of the sum they do actually receive and pay, they hardly considered how little the half ⅌ Cent was compared with the trouble of receiving, paying out the money, the safe keeping of it while on hand, the high responsible light in which the collectors are held and the heavy bonds by which the public interest in their hands is covered. Nor did they I think fully attend to the circumstance that in all large ports, where our considerable sums are received, and for that reason the sum given for collecting was reduced from one to half ⅌ Cent, that the officers were liable to much greater expences than in ports more private and where the manner of living is different & less costly.
Congress say that the half ⅌ Cent shall be received on money paid into the treasury of the United States. No consideration therefore is made for the receiving and paying all fees, pay of inspectors wieghers, gaugers and measurers and many other small expences. Nor is anything allowed for receiving and paying out the money ordered to be paid as drawbacks and bounties. This will cause a great deduction of the half ⅌ Cent.
One ⅌ Cent on the whole sum received and paid out is a sum which an interested person thinks ought at the least to be the establishment.
I ought to remark that a very considerable proportion of the fees which have arisen from the operation of the coasting act are from the necessity the people are under to take out new registers that is an advantage to the office which probably will never again arise.
Permit me farther to observe that from our return now before you, you will not be able to judge very critically of the business we shall do in this office in the term of one year. Little is transacted from the inclemency of our seasons in the months of Jany. Feby. & half March while in many other ports no check of business is experienced from the same cause.
From the fees of all the several offices some expenses are to be deducted. From those I receive as collector I have to pay an assistant, a book keeper, office room fire wood Stationary, Candles &c &c these are very heavy deductions indeed.
